J-A29015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
              v.                               :
                                               :
                                               :
JACOB MATTHEW CHRISTINE                        :
                                               :
                     Appellant                 :   No. 337 EDA 2017

               Appeal from the PCRA Order December 30, 2016
    In the Court of Common Pleas of Northampton County Criminal Division
                      at No(s): CP-48-CR-0003344-2009


BEFORE:      LAZARUS, J., PLATT*, J., and STRASSBURGER*, J.

MEMORANDUM BY LAZARUS, J.:                              FILED JANUARY 03, 2018

        Jacob Matthew Christine appeals from the order, entered in the Court of

Common Pleas of Northampton County, denying his petition for relief under

the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. After our

review, we affirm.

        A jury convicted Christine of aggravated assault1 and recklessly

endangering another person.2 The convictions resulted from an incident that

occurred in Northampton County Prison on June 8, 2009. On that date,

Christine and the victim, Thomas Misero, were inmates in the prison when a

confrontation between the two men occurred in Christine’s cell.         While in

Christine’s cell, Christine cut Misero’s neck and ear with a razor blade.

____________________________________________


1   18 Pa.C.S. § 2702(a)(1).

2   18 Pa.C.S. § 2705.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A29015-17



Immediately after the attack, corrections officers searched Christine’s cell;

only one weapon, a shank, was found in the cell, and it was hidden within

Christine’s bed. See Trial Court Opinion, 4/26/11, at 1–2.

       At trial, Christine testified he was reading on his cot when one of his

cellmates invited Misero inside. N.T. Trial, 10/6/10, at 44–45. Christine

testified his cellmate and Misero argued about a debt, and the conversation

escalated and became confrontational; Christine tried to leave the cell, but

Misero was standing in the doorway. Id. at 45. Christine stated Misero threw

a cup of hot coffee at him and a struggle ensued. Misero produced a

razorblade; Christine stated he disarmed Misero, retrieved the razorblade, and

accidently may have cut Misero as he left the cell. Id. at 46, 49. The

razorblade was never found.

       On November 24, 2010, the court sentenced Christine to nine to 20

years’ incarceration. Christine filed post-sentence motions, which were

denied; he filed a timely direct appeal on May 5, 2010. On August 30, 2013,

this Court affirmed the judgment of sentence, en banc, by an equally divided

court.3 Commonwealth v. Christine, 78 A.3d 1 (Pa. Super 2013) (en banc).

Christine filed a petition for allowance of appeal in the Pennsylvania Supreme




____________________________________________


3 Then–President Judge Stevens did not participate in the consideration or
decision in that case.




                                           -2-
J-A29015-17



Court and, on October 27, 2015, the Court affirmed Christine’s judgment of

sentence. Commonwealth v. Christine, 125 A.3d 394 (Pa. 2015).

        On February 22, 2016, Christine filed a timely PCRA petition. The PCRA

court appointed counsel and, following a hearing, denied relief on December

30, 2016. This pro se appeal followed.4          Christine filed a timely Pa.R.A.P.

1925(b) statement of errors complained of on appeal, and the trial court filed

a Rule 1925(a) opinion. Christine raises the following issues for our review:5

           1. Whether the PCRA court erred in finding no violation of
              Brady v. Maryland, 373 U.S. 83 (1963)?6

           2. Whether the PCRA court erred in its Pa.R.Crim.P. 600
              calculation?

           3. Whether trial counsel was ineffective for failing to raise a
              Pa.R.E. 404(b) objection (Crimes, Wrongs, or Other Acts)?

           4. Whether counsel was ineffective for failing to bring a
              Mooney7 violation claim against the Commonwealth?
____________________________________________


4 Following a Grazier hearing, the PCRA court entered an order on February
1, 2017, granting Christine’s motion to proceed pro se. Commonwealth v.
Grazier, 713 A.2d 81 (Pa. 1998).

5   We have reworded the issues for ease of discussion.

6 A Brady claim is cognizable on collateral appeal under the PCRA. See
Commonwealth v. Tedford, 960 A.2d 1, 30 n.19 (Pa. 2008); 42 Pa.C.S. §
9543(a)(2)(vi) (“The unavailability at the time of trial of exculpatory evidence
that has subsequently become available and would have changed the outcome
of the trial if it had been introduced.”).

7Mooney v. Holohan, 294 U.S. 103 (1935), prohibits the prosecution from
obtaining a conviction through deliberate deception. In Brady v. Maryland,
supra, the Supreme Court held that suppression by the prosecution of
evidence favorable to an accused violates due process where the evidence is



                                           -3-
J-A29015-17


          5. Whether trial counsel was ineffective for failing to request
             a “castle doctrine”8 jury instruction and for failing to
             correct jury instructions that indicated he had a duty to
             retreat?

          6. Whether trial counsel was ineffective for failing to submit
             photographs of Christine’s injuries to the jury?

       “Our standard of review from the denial of post-conviction relief is

limited to examining whether the PCRA court’s determination is supported by

the evidence of record and whether it is free of legal error.” Commonwealth

v. Ousley, 21 A.3d 1238, 1242 (Pa. Super. 2011).         See    Commonwealth

v. Blakeney, 108 A.3d 739 (Pa. 2014).

       Christine first argues that the prosecutor, Patricia Mulqueen, Esquire,

committed a Brady violation by making “a secret deal with [] witness [Dan

Rice] to change his testimony from exculpatory to inculpatory in exchange for

a sentence reduction [for Rice’s bank robbery conviction where Mulqueen was

also the prosecutor, which was] hidden from the defense and jury.”

Appellant’s Brief, at 30; Rule 1925(b) Statement, 2/13/17, at 1.
____________________________________________


exculpatory, “irrespective of the good faith or bad faith of the prosecution.”
Id. at 87. The good faith, or lack thereof, by the prosecutor is immaterial
because the concern is not punishment of society for misdeeds of the
prosecutor, but avoidance of an unfair trial to the accused. Id., citing Mooney
supra. See Commonwealth v. Strong, 761 A.2d 1167, 1170 (Pa. 2000).
Further, the prosecutor's office is an entity and the knowledge of one member
of the office must be attributed to the office of the district attorney as an
entity. Commonwealth v. Hallowell, 383 A.2d 909, 911 (Pa. 1978).

8 See 18 Pa.C.S. § 505. The castle doctrine is a component of self-defense,
which recognizes that a person has no duty to retreat from his or her home
before using deadly force as a means of self-defense. See Commonwealth
v. Johnston, 263 A.2d 376 (Pa. 1970); Denise M. Drake, The Castle Doctrine:
An Expanding Right to Stand Your Ground, 39 St. Mary’s L.J. 573, 584 (2008).

                                           -4-
J-A29015-17



      The PCRA court determined that Christine presented no evidence to

support his allegations of a “secret deal.”      Christine relies on hearsay

statements in Rice’s pro se PCRA petition and Rice’s subsequent amended

petition filed by counsel on June 9, 2011, both of which are included in the

certified record on appeal. Christine refers to that portion of Rice’s pro se

petition indicating that Investigator Christopher Naugle was present during

Rice’s meeting with Attorney Mulqueen, at which the sentence reduction deal

was discussed. Investigator Naugle testified at Christine’s PCRA hearing, at

which time he denied having been present during a meeting with Rice and the

prosecutor. See N.T. PCRA Hearing, 7/11/16, at 4-16. In fact, Investigator

Naugle stated that he did not recall meeting any witnesses with Attorney

Mulqueen. Id. at 16.

      At his PCRA hearing, Christine sought to present the testimony of

Attorney Mulqueen. Attorney Mulqueen requested a brief recess and brought

in District Attorney John Morganelli.   When PCRA counsel called Attorney

Mulqueen, the District Attorney objected and directed Attorney Mulqueen not

to testify and to invoke her Fifth Amendment privilege. This, Christine argues,

evidences a Brady violation and necessitates an adverse inference.

      First, we note that we are particularly troubled by Attorney Mulqueen’s

decision to invoke the Fifth Amendment and DA Morganelli’s advice that she

assert it. We recognize, however, that Christine, at his PCRA hearing, did not

present evidence to support his allegation of a deal between Rice and Attorney

Mulqueen that was kept from the jury in Christine’s trial.     Rice, who was

                                     -5-
J-A29015-17



sentenced on his bank robbery case prior to Christine’s trial, filed for PCRA

relief after Christine’s trial, alleging that he had agreed to testify based on

Attorney Mulqueen’s promise that she would “intervene on his behalf and

secure a reduced sentence with the Honorable Anthony Beltrami.”            Rice’s

Amended PCRA Petition, 7/9/11, at ¶ 9. Rice also alleged, however, that his

trial counsel was ineffective in that he

      affirmatively represented that [Rice] would receive the same
      sentence as his co-defendant of 3 to 6 years. [Rice] relied upon
      counsel’s representation and was induced thereby to plead guilty.
      Trial counsel [] should have informed [Rice] that the Court had
      the discretion to impose a different or harsher sentence than that
      given to the co-defendant. [Rice] did receive a harsher sentence
      than the co-defendant who entered the bank and committed the
      actual robbery. [Rice’s] role was much more limited as the driver
      of the getaway car. The imposition of the court’s sentence of 4 to
      8 years rendered petitioner’s plea involuntary.

Id. at ¶¶ 12-14.

      Our review of the timeline and the testimony of Rice’s PCRA counsel,

Attorney Michael Corcoran, who testified at Christine’s PCRA hearing, indicate

that there is no support for Christine’s allegation of a “secret deal” or that

Attorney Mulqueen misrepresented, at Christine’s trial, the fact that no

promises were made for Rice’s testimony. The relevant testimony follows.

      At Christine’s trial, Rice testified that he saw Christine and Misero

fighting, “[m]ore like a wrestling hold or whatever, but it was real brief, then

it was just broke up[.]” N.T. Trial, 10/6/10, at 17. He testified that he saw

Misero holding his neck and blood “everywhere[,]” and that when he asked

Christine why he did this, Christine’s response was “[Misero] owed him $20.”

                                      -6-
J-A29015-17



Id. at 18. Notably, Rice testified that he could not be sure if Christine had

anything in his hand, but that Christine asked him, prior to Rice’s meeting

with the investigator, if he could “say that you [saw Misero] come in to my

cell . . . [a]nd asked if I could say that he had a cup of coffee or something

like that.” Id. at 22. He continued, “I actually agreed to it . . . I was actually

going to try to help him out.” Id. at 23.9 Attorney Mulqueen questioned Rice

further:

       Q: And that wasn’t the truth?

       A: That wasn’t even the truth. I mean he might have had a cup in
       his hand, I don’t know. The guy asked me if I could help him out
       and be a witness, and I was like all right, I’ll go down there and
       see what the investigator has to say.

       Q: So why are you testifying now to something different than what
       you told the investigator?

       A: Well, I like [Misero], you know what I mean, and for him to get
       50, 60 stitches.

       Q: Had any promises been made to you to get you to testify
       here today by my office or by the Northampton County
       Prison?

       A: No.

____________________________________________


9 Private Investigator John E. Stahr, Jr., who interviewed Rice on behalf of the
Public Defender’s Office in the instant case, reported that Rice indicated that
Misero “had a cup in his hand and that he saw him walk into Christine’s cell []
and that he saw a scuffle start and then someone yelled that they were
fighting.” Investigative Report - Dan Rice Interview, 4/12/10. Christine
appears to argue that this was exculpatory evidence, possibly because it
corroborated Christine’s version of the events with respect to Misero coming
into his cell, holding a cup, and that at trial Rice’s testimony differed, not
necessarily with respect to the cup, but to the issue of whether Christine had
asked Rice to tell the investigator that that is what he saw (i.e., Misero coming
into Christine’s cell holding a cup).

                                           -7-
J-A29015-17


      Q: In fact, you don’t wish to be here today, do you?

      A: No, I don’t even care for you. I mean you sent me to prison
      for 8 years.

Id. at 23-24 (emphasis added).

      More than one year after Christine’s trial, Rice filed his aforementioned

pro se PCRA petition and his counseled, amended petition, alleging that there

was a deal between Attorney Mulqueen and himself in exchange for his

testimony. Christine points to the allegations in Rice’s petitions, and claims

they suggest Attorney Mulqueen misrepresented on the record the fact that

she had not reached a deal with Rice, as explained by the PCRA court in this

matter, “that in open court during Mr. Christine’s trial she represented [that]

did not exist, which does suggest that she committed perjury and

misrepresented a material fact in the trial. So it’s a very serious allegation,

and I understand that.” N.T. PCRA Hearing, 5/11/16, at 14. See N.T. Trial,

supra at 23-24.       The PCRA court determined that Christine offered no

evidence at his PCRA hearing to support this claim and, after our review, we

are constrained to agree.

      Christine, without making a record or establishing predicate testimony

through Rice, sought to cross-examine Attorney Mulqueen. The PCRA court,

noting that the burden of proof to prosecute a PCRA petition is on the

petitioner, stated that “if the only proof you have is to call the assistant district

attorney as of cross, you have no proof.” N.T. PCRA Hearing, 5/11/16, at 18.

Defense counsel sought to admit Rice’s PCRA petition as evidence at



                                        -8-
J-A29015-17



Christine’s PCRA hearing. The PCRA court, pointing out that this was hearsay,

continued the matter for two months to allow Christine to obtain witnesses, in

particular, Rice. Id. at 17.

       Two months later, at his continued PCRA hearing, Christine failed to

present Rice to testify as to the allegations in his PCRA petition with respect

to a deal with Attorney Mulqueen.10            As stated above, Investigator Naugle

testified, although his testimony did not support Christine’s allegations.

Christine also called Attorney Corcoran to testify. As noted above, Attorney

Corcoran, a former public defender, had represented Rice on his PCRA petition

with respect to his bank robbery conviction, in which Rice had driven the

getaway car. Rice’s PCRA petition alleged that when he entered his guilty plea

to that crime, he was under the impression he would receive the same

sentence as his co-defendant, who received 3 to 6 years, while Rice was

sentenced to 4 to 8 years.         Attorney Corcoran also testified that “[i]n his

petition, [Rice] also claimed that he was entitled to reconsideration of his

sentence because he had helped the Commonwealth out in . . .

Commonwealth versus Christine.” N.T. PCRA Hearing, 7/11/16, at 62.

       The court acknowledged that Rice believed that there was a sentence

bargain when he filed his PCRA claim, but “his belief is all hearsay and he’s
____________________________________________


10At the hearing, Christine presented Barry Golezeski, who testified that he
was hired by Christine’s family to locate Rice. He stated that, after ten to
twelve hours of investigative work, he was unable to locate Rice. N.T. PCRA
Hearing, 7/11/16, at 82-84. Rice’s PCRA petitions are included in the certified
record in this case; however, they remain allegations and not proof of
Christine’s claims.

                                           -9-
J-A29015-17



not present to testify about it.” Id. at 71. Attorney Corcoran’s testimony

sheds some light on this:

     Q: Mr. Corcoran, what was the eventual outcome of [Rice’s]
     PCRA?

     A: In September of 2011, Ms. Mulqueen and I appeared before
     Judge Beltrami and the relief sought at that point was to get him
     the benefit of what he perceived to be a bargain, and there was a
     3 to 6 year sentence.

          THE COURT: That was the understanding. That’s exactly
     what you said, 3 to 6. He wanted a 3 to 6 year sentence because
     he believed he was due the same sentence as his co-defendant
     who actually went into the bank and robbed them.

           MR. CORCORAN: That was part of it, yes.

           THE COURT: Okay. And he got that at the PCRA hearing?

           MR. CORCORAN: He did, Your Honor.

           THE COURT: And he was satisfied.

          MR. CORCORAN: Yes, he wanted it to run concurrent, but
     Judge Beltrami did not entertain that request, but he was
     otherwise satisfied with the sentence reduction.

     Q: And did Ms. Mulqueen tell you why she was trying to do this
     sentence reduction?

     A: I remember approaching her about it after I was
     assigned the matter, and basically outlined her some of the
     representations in his PCRA, and asked whether she would
     be amenable to the sentence reduction. And she indicated
     that his testimony was helpful in the matter of
     Commonwealth versus Christine, and that she would work
     with me to achieve the sentence reduction.

     Q: Did she admit or deny that there was a deal between her
     and Dan Rice?

     A: That I don’t recall.




                                  - 10 -
J-A29015-17



Id. at 72-73, 77-78 (emphasis added). Again, without more, we are unable

to find that this establishes a prior, secret deal between Rice and Attorney

Mulqueen that Attorney Mulqueen misrepresented at Christine’s trial.

      At the conclusion of the hearing, the court reviewed Rice’s guilty plea

colloquy on the record, stating:

      And on Page 4, it says: “I’ve also been told that there is a plea as
      to the sentence in this case. And the sentence that has been
      negotiated by the Commonwealth and your attorney is 4 to 8
      years, is that our understanding of what the sentence is in this
      case?” Defendant. “Yes.” Then the Court said: “Also, now I
      understand there’s going to be a negotiation that there will be no
      charges against your girlfriend arising in any alleged conduct in
      relation to your alibi defense?” Defendant: “Yes.” “Is that your
      understanding and part of your belief also? “Yes.” Are there
      any other promises?” Defendant said no. That’s on Page 5.
      Then on Page 20 Judge Beltrami opposed the sentence. Mr. Rice
      said: “I’m just asking you to take into consideration to make it
      concurrent.” I mean to apologize for my behavior. I have 2 years
      in prison already. I’m going to serve another 4. I’m just trying
      to” – and he asks for the 4 to 8 year sentence to run concurrent
      to what he’s serving. Judge Beltrami said no.

      If your theory is that at the time that Mr. Rice had some
      negotiated favorable sentence from Ms. Mulqueen, you
      would think that it would be there in the record
      somewhere. . . . So your theory is because Mr. Rice believed
      that he should get sympathy also after he had been
      sentenced because he testified in a different trial, and later
      Ms. Mulqueen relented and agreed that she would have no
      opposition to a lesser sentence for him, that that is an
      indication that the presentation Ms. Mulqueen made at trial
      with the negotiated plea with regard to his sentence is
      somehow false?




                                     - 11 -
J-A29015-17



Id. at 93-94 (emphasis added). Christine’s PCRA counsel responded that that

was an indication that the jury was “not given the whole story.” Id. at 94.

We disagree.

      The fact that Rice alleged in his petition that there was a deal, and the

fact that Rice ultimately received his requested PCRA relief, does not prove

Christine’s allegation. The PCRA court reviewed Rice’s PCRA filings, Rice’s plea

colloquy, and Rice’s PCRA counsel’s testimony.     The PCRA court concluded

that all that was established was that Rice alleged a prior deal and that

Attorney Mulqueen did not oppose Rice’s request for a reduced sentence when

she was approached, after Christine’s trial, by Attorney Corcoran. There was

no proof that Attorney Mulqueen misrepresented, at Christine’s trial, the fact

that no promises were made to Rice prior to Christine’s trial.

      We conclude, therefore, that the record supports the PCRA court’s

finding that Christine, who had the burden of proof, “presented no competent

or credible evidence in support of his bald theory that the ADA lied during the

trial.” PCRA Court Opinion, 12/30/16, at 8. See Blakeney, supra (we review

ruling by PCRA court to determine whether it is supported by record and free

of legal error); Ousely, supra; see also Commonwealth v. Chmiel, 30

A.3d 1111, 1131 (Pa. 2011) (mere conjecture as to agreement between

prosecution and witness is not sufficient to establish Brady violation); PCRA

Court Opinion, supra at 4-8 (no testimony proffered at Christine’s PCRA

hearing that suggested anything improper or nefarious occurred during trial).




                                     - 12 -
J-A29015-17



     Next, Christine argues that trial counsel was ineffective for failing to

seek dismissal under Rule 600. Christine claims the trial court violated Rule

600 because he was not brought to trial until October 5, 2001, 448 days after

the July 14, 2009 filing of the information. See Pa.R.Crim.P. 600.

     Our standard of review when faced with a claim of ineffective
     assistance of counsel is well settled. First, we note that counsel
     is presumed to be effective and the burden of demonstrating
     ineffectiveness rests on appellant. In order to prevail on a claim
     of ineffective assistance of counsel, a petitioner must show, by a
     preponderance of the evidence, ineffective assistance of counsel
     which, in the circumstances of the particular case, so undermined
     the truth-determining that no reliable adjudication of guilt or
     innocence could have taken place. A petitioner must show (1)
     that the underlying claim has merit; (2) counsel had no
     reasonable strategic basis for his or her action or inaction; and (3)
     but for the errors or omissions of counsel, there is a reasonable
     probability that the outcome of the proceedings would have been
     different. The failure to prove any one of the three prongs results
     in the failure of petitioner’s claim.

Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010) (internal

citations omitted). See also Commonwealth v. Natividad, 938 A.2d 310,

321 (Pa. 2007); Commonwealth v. Andrews, 158 A.3d 1260, 1263 (Pa.

Super. 2017).

     Rule 600 provides, in relevant part, as follows:

     Rule 600. Prompt Trial.

                              ...




                                    - 13 -
J-A29015-17


       (A)(3) Trial in a court case in which a written complaint is filed
       against the defendant, when the defendant is at liberty on bail,11
       shall commence no later than 365 days from the date on which
       the complaint is filed.

                                   ...

       (C) In determining the period for commencement of trial, there
       shall be excluded therefrom:

                                   ...

          (2) any period of time for which the defendant expressly
          waives Rule 600;

          (3) such period of delay at any stage of the proceedings as
          results from:

             (a) the unavailability of the defendant or the defendant’s
          attorney;

             (b) any continuance granted at the request of the
          defendant or the defendant’s attorney.

                                   ...

       (G) If the court, upon hearing, shall determine that the
       Commonwealth exercised due diligence and that the
       circumstances occasioning the postponement were beyond the
       control of the Commonwealth, the motion to dismiss shall be
       denied and the case shall be listed for trial on a date certain. . . .
       If, at any time, it is determined that the Commonwealth did not
       exercise due diligence, the court shall dismiss the charges and
       dismiss the defendant.

Pa.R.Crim.P. 600.      Pursuant to Rules 600(A) and (C), the mechanical and

adjusted run dates are calculated as follows:


____________________________________________


11 See Commonwealth v. Colon, 87 A.3d 352, 358 n.4 (Pa. Super. 2014)
(“Longstanding case law has interpreted Rule 600(A)(3) to apply in
circumstances where a defendant is incarcerated on other charges has not be
arrested on the new charges forming the basis of the rule 600 claim, and is
therefore, technically, at liberty on those new charges.”).

                                          - 14 -
J-A29015-17


     The mechanical run date is the date by which the trial must
     commence under Rule 600. It is calculated by adding 365 days
     (the time for commencing trial under Rule 600) to the date on
     which the criminal complaint is filed. [T]he mechanical run date
     can be modified or extended by adding to the date any periods of
     time in which delay is caused by the defendant. Once the
     mechanical run date is modified accordingly, it then becomes an
     adjusted run date. If the defendant’s trial commences prior to the
     adjusted run date, we need go no further.

     If, however, the defendant’s trial takes place outside of the
     adjusted run date, we must determine, pursuant to Rule 600(G),
     whether the delay occurred despite the Commonwealth's due
     diligence. To this end, we have fashioned the “excusable delay”
     doctrine. Excusable delay is a legal construct that takes into
     account delays which occur as a result of circumstances beyond
     the Commonwealth’s control and despite its due diligence. Our
     Supreme Court has made clear that the Commonwealth must do
     everything reasonable within its power to guarantee that a trial
     begins on time. Moreover, the Commonwealth bears the burden
     of proving that its efforts were reasonable and diligent.

     Due diligence is a fact-specific concept that must be determined
     on a case-by-case basis. Due diligence does not require perfect
     vigilance and punctilious care, but rather a showing by the
     Commonwealth that a reasonable effort has been put forth. Due
     diligence includes, among other things, listing a case for trial prior
     to the run date, preparedness for trial within the run date, and
     keeping adequate records to ensure compliance with Rule 600.

     A period of delay that is excusable pursuant to Rule 600(G) results
     in an extension to the adjusted run date.

Commonwealth v. Ramos, 936 A.2d 1097, 1102–03 (Pa. Super. 2007) (en

banc) (internal citations, quotation marks, and brackets omitted).

     Here, the mechanical run-date is July 14, 2010. Christine was not tried

until October 5, 2010, 82 days beyond the run-date. The court, however,

found 122 days of excludable or excusable delay: outstanding defense pretrial

motions, agreed-upon continuances, and preliminary hearing delay, none of


                                    - 15 -
J-A29015-17



which amounted to a lack of due diligence on the part of the Commonwealth.

Based on our review of the docket, we agree with the court’s calculation and

its finding that there was no Rule 600 violation. See PCRA Opinion, supra at

11-15. Trial counsel, therefore, was not ineffective for failing to raise this

claim. Rivera.

       In his third issue, Christine claims trial counsel was ineffective for failing

to raise a Pa.R.E. 404(b)12 objection with respect to admission of the shank

at trial. This issue has been previously litigated.

       To be eligible for PCRA relief, one must plead and prove that an issue

has not been previously litigated. 42 Pa.C.S. § 9543(a)(3). An issue has been

previously litigated where the highest appellate court in which review was

available as of right has ruled on the merits of the issue. 42 Pa.C.S. §
____________________________________________


12   Rule 404(b) provides:

       (b) Crimes, Wrongs, or Other Acts.

       (1) Prohibited Uses. Evidence of a crime, wrong, or other act is
       not admissible to prove a person’s character in order to show that
       on a particular occasion the person acted in accordance with the
       character

       (2) Permitted Uses. The evidence may be admissible for another
       purpose, such as proving motive, opportunity, intent, preparation,
       plan, knowledge, identity, absence of mistake, or lack of accident.
       In a criminal case this evidence is admissible only if the probative
       value of the evidence outweighs its potential for unfair prejudice.

Pa.R.E. 404(b). We note that Rule 404(b)(2)’s list of permissible uses is not
intended to be exhaustive. “[T]he range of relevancy outside the Rule’s ban
on propensity is almost infinite.” Ohlbaum on Pennsylvania Evidence (2016
edition), at § 404.24, citing Commonwealth v. Claypool, 495 A.2d 176 (Pa.
1985).

                                          - 16 -
J-A29015-17



9544(a)(2). It is evident from a reading of the Pennsylvania Supreme Court’s

October 27, 2015 opinion, that this issue was previously litigated within the

meaning of the PCRA.

      Christine filed a motion in limine to exclude the shank from evidence,

arguing it was irrelevant and would cause undue prejudice by confusing the

jury. See N.T. Trial, 10/5/10, at 13. The Commonwealth conceded that the

shank was not the instrument used in the attack. Id. The trial court ruled

the shank admissible under the similar-weapon exception because it showed

Christine had “access to a weapon and that he had the ability to fashion a

homemade weapon from objects in the prison.” Trial Court Opinion, 4/26/11,

at 6-7. Additionally, the court found the shank was relevant because it

“tend[ed] to show [Christine] had knowledge and familiarity with prison-made

weapons and could conceal them in his prison cell[.]”       Id. at 8. The court

found the evidence “relevant and that the probative value outweighed the

prejudicial [effect].” Id.

      As noted above, on direct appeal an equally divided en banc panel

affirmed the trial court on the issue of the admissibility of the shank. The

Supreme Court granted allowance of appeal to determine whether the trial

court erred or abused its discretion when it permitted the Commonwealth to

admit the shank. Although the Supreme Court determined that the shank was

not admissible under the “similar-weapon exception,” it ultimately found that

the trial court acted within its discretion in admitting the shank to demonstrate

defendant’s ability to fashion a homemade weapon. The Court stated: “[T]he

                                     - 17 -
J-A29015-17



Commonwealth laid a foundation of the similarity between the handles on the

shank and razorblade, which, as admittedly generic that may be, the trial

court found demonstrated [Christine’s] familiarity with and ability to fashion

jailhouse weapons, which one cannot say is irrelevant.” Christine, 125 A.3d

at 401. The Court concluded that “the trial court did not abuse its discretion

or commit reversible error by admitting relevant evidence,” and stated that

our Court’s en banc opinion in support of affirmance properly determined that

“the shank was relevant under alternative theories of admissibility.” Id.

      Christine attempts to evade the previously litigated obstacle, claiming

trial counsel was ineffective because Justice Saylor’s dissent in the Supreme

Court decision stated that had a Rule 404(b) objection been made, Christine

would have had the benefit of a more “discerning evaluation of probative value

versus prejudice[.]” Id. at 408. This claim is unavailing. The requirement

that a claim for PCRA relief not be previously litigated would be rendered a

nullity if this Court could be compelled to revisit every issue decided on direct

appeal upon assertion that a dissenting view be applied.

      Next, Christine claims counsel was ineffective for failing to bring a

Mooney violation claim against the Commonwealth. This claim is waived.

Christine did not raise this issue in his PCRA petition, 42 Pa.C.S. § 9543(a)(3),

9544(b), and, furthermore, the argument on this issue is undeveloped and

unintelligible. See Appellant’s Brief, 60-63. See also Commonwealth v.

Tedford, 960 A.2d at 12-13 (claim that has been waived is not cognizable




                                     - 18 -
J-A29015-17



under the PCRA); Commonwealth v. Clayton, 816 A.2d 217, 219-20 (Pa.

2002) (issue waived if not raised in PCRA petition).

       In his fifth issue, Christine claims trial counsel was ineffective for failing

to request a “castle doctrine” jury instruction, 18 Pa.C.S. § 505, and failing to

submit photographs of his injuries to the jury. We note, first, that section 505

was amended on August 27, 2011; this amendment, which expanded the

definition of “castle” to include one’s dwelling, residence, occupied vehicle or

place of work, was not in effect at the time of Christine’s trial. Moreover, there

is no precedent for extending this doctrine to a prison cell. In any event, we

conclude that the PCRA court properly disposed of this issue in its opinion. We

rely on that disposition to resolve this claim.        See PCRA Court Opinion,

12/30/16, at 15-17.

       In his final claim, Christine argues that trial counsel was ineffective for

failing to present to the jury five black and white photographs of Christine’s

injuries.13 Christine argues these photographs show defensive wounds that

he suffered as a result of the victim’s attack. Appellant’s Brief, at 67. Christine



____________________________________________


13Christine presents a layered ineffectiveness claim, stating PCRA counsel was
ineffective for failing to raise trial counsel’s ineffectiveness. Appellant’s Brief,
at 67. This explains why the PCRA court did not address the issue in its
opinion. Christine did, however, present this claim in his Rule 1925(b)
statement, but the PCRA court relied on its opinion denying PCRA relief to
dispose of Christine’s claim. See Pa.R.A.P. 1925(a) Statement (“Having
received a new fling -- Notice of Appeal – dated January 19, 2017, and filed
January 25, 2017, we once again reaffirm that the support for our Order can
be found in our Order denying PCRA relief filed on December 30, 2016.”).

                                          - 19 -
J-A29015-17



acknowledges that “the injuries are minor,” but argues that they corroborate

the fact that he was defending himself. Id.

      We agree with the Commonwealth’s assessment that these photographs

are fairly indecipherable. See Appellant’s Exhibits and Appendices, Exhibit A.

Moreover, Christine has failed to establish that counsel did not have a tactical

reason for not presenting the pictures, not only because they are unclear, but

because they would contrast significantly with the victim’s life-threatening

injuries.   Rivera, supra (counsel is presumed effective and burden to

establish otherwise is on appellant).     Further, we are not convinced that

Christine was prejudiced by counsel’s failure to present the photographs as

both parties acknowledged that there was a physical altercation.             The

photographs would have been of dubious value. Christine has not established

that there is a reasonable probability that, but for counsel’s failure to present

the photographs, the outcome of the proceeding would have been different.

Commonwealth v. Cox, 863 A.2d 536, 546 (Pa.2004).                 We conclude,

therefore, that this claim is meritless.       See Rivera, supra; see also

Commonwealth v. Paddy, 15 A.3d 431, 443 (Pa. 2011) (if petitioner cannot

prove underlying claim of trial counsel ineffectiveness, petitioner's derivative

claim of appellate counsel ineffectiveness fails).

      We, therefore, affirm the PCRA court’s order denying relief, and we

direct the parties to attach a copy of the Honorable Stephen G. Baratta’s

opinion in the event of further proceedings.

      Order affirmed.

                                     - 20 -
J-A29015-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/3/2018




                          - 21 -
     j                                                                                     Circulated 12/07/2017 03:04 PM
                     rr
     j ' ' ·. '                                                                                    Pg.,• 132
' t
                                                                                                                  '              I




1:>A-1
                  IN THE COURT OF COMMON PLEAS OF NORTHAMPTON COUNTY, PENNSYLVANIA
     I                                    CRIMINAL DMSION
     I
     I




             COMMONWEALTH OF PENNSYLVANIA                         )      NO.   3344-2009
                                                                  )                                                      � .. ,
                                                                                                                         c:::-,
                                        v.                        )
                                                                  )
             JACOB CillUSTINE,                                    )                                                                  fH:·u"•;

                                                                                                                                     !.�·-,;,_��
                                                                  )                                                                  jj

                                             Defendant.           )                                                                  W\?
                                                                                                                                     ;··:-::·:;_!
                                                                                                                        G:i          ··.-·�:.f
                                                                                                  :::�
                                                                                                         •• o   :t�      t   I



                                                                                                  ;;:!          ,,,:•   (.,)
                                             2     ?RDER OF COURT                                                       v1

                      AND NOW, thi30 day of December 2016, it is hereby ORDERED that Defendant's

             Petition for Post Conviction Relief (PCRA) is DENIED.

                                               STATEMENT OF REASONS

                                               Facts and Procedural History

                      Defendant, Jacob Christine, was convicted of Aggravated Assault and Recklessly

             Endangering Another Person by a jury on October 7, 2010. However, the jury found Defendant

             not guilty of Attempted Criminal Homicide. Defendant was sentenced on November 24, 20 I 0,

             to 108-240 months incarceration on the Aggravated Assault count and 1-2 years incarceration on

             the Recklessly Endangering Another Person count, The Aggravated Assault sentence runs

             consecutively to Defendant's Lehigh County sentence and the Recklessly Endangering sentence

             fW1S   concurrently with the Aggravated Assault sentence.

                      The convictions resulted from an incident that occurred in Northampton County Prison

             (NCP) on JW1e 8, 2009. On that date, the Defendant and the victim, Thomas Misero, were

             inmates in NCP when a confrontation between the two men occurred in the Defendant's cell in

             Unit B-2. The cell housed 8 inmates in four rows of bunk beds. While in the Defendant's cell,
    .
              I
'       \         I
                                                                                                       Pg. 'l33 ,



        the Defendant was alleged to have slashed Mr. Misero's neck and ear with a razor blade.

        Immediately after the attack, corrections officers searched the Defendant's cell. Only one

        weapon, a shank, was found in the cell. It was hidden within the Defendant's bed.

                      Interestingly, the Defendant testified at trial that the victim came into his cell armed with

        a razor blade and attacked the Defendant. The Defendant claimed that he successfully disarmed

        the victim, picked up the razor from the floor and then unintentionally sliced the victim when the

        victim continued to threaten the Defendant. Even though the Defendant was the last person to

        have control of the weapon, it has never been located. We also note that there were no injuries

        suffered by the Defendant.

                      The Defendant was convicted.after a jury trial on October 7, 2010, of Aggravated Assault

        andRecklessly Endangering AnotherPerson. Apparently, the jury rejected the Defendant's claim

        of self-defense.

                      The Defendant pursued post-sentence motions and an appeal through the appellate courts.'

        The Pennsylvania Supreme Court issued an Order affirming the Defendant's conviction on

        January 27, 2016.

                  Defendant's First PCRA was filed on February 22, 2016. Several conferences and

        hearings were scheduled. The final PCRA hearing was held July 11, 2016.

                  Thereafter the Defendant and the Commonwealth filed Briefs.

                  TheDefendant's PCRA claims can be swnmarized as (1) prosecutorial misconduct for

        failing to disclose a sentencing agreement with an eyewitness to the alleged assault;

        (2) ineffective assistance of counsel for failing to raise a 404(b) objection; (3) ineffective

        assistance of counsel for failing to pursue a claim for violation of Pennsylvania Rule of Criminal


                                                                2
                                                                                                                    ..
I


I           ·,
                      t
        '                 I
                                                                                                               Pg. 134 '
'
1
    ·
            Procedure 600; (4) ineffective assistance of counsel for failing to pursue a jury charge for "the

            castle defense;" and (5) ineffective assistance of counsel for failing to raise an objection to an

            alleged defective jury charge.



                                                                Legal Standard

                              Counsel is presumed to be effective; the burden of proving otherwise rests with the

            petitioner. See Commonwealth v. Cox, 983 A.2d 666, 678 (Pa. 2009). Generally, "where

            matters of strategy and tactics are concerned, counsel's assistance is deemed constitutionally

            effective if he chose a particular course that had some reasonable basis designed to effectuate his

            client's interest." Commonwealth v. Puksar, 951 A.2d 267, 277 (Pa. 2008). Further,

            "[c)ounsel's performance is presumed constitutionally adequate, and will be deemed ineffective

             only upon a petitioner's three-pronged showing that counsel's ineffectiveness was such that, 'in

             the circumstances of the particular case, [it] so undermined the truth-determining process that no

                 reliable adjudication of guilt or innocence could have taken place." Commonwealth v. Dennis,

                 950 A.2d 945, 954 (Pa. 2008) (quoting Commonwealth v. Rios, 920 A.2d 790, 799 (Pa. 2007)).

                              In order for a petitioner to prevail on his claims of ineffective assistance of counsel, the

                 petitioner must plead and prove, by the preponderance of the evidence, three elements: "(I) the

                 underlying legal claim has arguable merit; (2) counsel had no reasonable basis for his or her

                 action or inaction; and (3) [the petitioner) suffered prejudice because of counsel's action or ·

                 inaction." Commonwealth v. Hutchison, 25 A.3d 277, 285 (Pa. 2011) (citing Commonwealth v.

                 Pierce, 527 A.2d 973 (Pa. 1987)). The failure of a petitioner to satisfy any of the prongs set

                 forth above requires a rejection of the ineffectiveness claim. See Dennis, 950 A.2d at 954.


                                                                         3
                                                                                           Pg1 .135



        Under the first prong, if a claim lacks merit, the court's inquiry ceases, as counsel will not

be deemed ineffective for failing to pursue a baseless or meritless issue. See Commonwealth v.

Johnson, 588 A.2d 1303, 1305 (Pa. 19.91). In order to prove the second prong of this test ("the

Pierce standard"), the "reasonable basis" prong, a petitioner must prove that "an alternative not
                                       '

chosen offered a potential for success substantially greater than the course actually pursued."

Hutchison, 25 A.3d at 285 (citing Commonwealth v. Williams, 899 A.2d 1060, 1064 (Pa 2006).

In order to establish the third prong of the test, a petitioner must prove "that there is a reasonable

probability that the outcome of the proceedings would have been different but for counsel's

action or inaction." Id.

       The petitioner's abstract allegations of ineffectiveness will not be considered. See

Commonwealth v. DeHart, 650 A.2d 38, 43 (Pa. 1994). Instead, "a petitioner must allege actual

prejudice and be able to identify a specific factual predicate that demonstrates how a different

course of action by prior counsel would have better served his interest." Id. Further, "an

evaluation of counsel's performance is highly deferential, and the reasonableness of counsel's

decision cannot be based upon the distorting effects of hindsight." Commonwealth v.

Basemore, 744 A.2d 717, 735 (Pa. 2000).

                                             Discussion

        1.     Prosecutorial Misconduct


       Mr. Christine alleges that at trial, the Assistant District Attorney (hereinafter, ADA)

misrepresented or lied to the jury when she stated that she had provided no special favor to a

witness, Daniel Rice, in return for Rice's favorable testimony. Specifically, Mr. Christine

argues that ADA Mulqueen offered Daniel Rice sentencing relief that she denied or failed to

                                                  4
                                                                                              Pg'.'. 136• ·



     disclose during the trial.

             Mr. Christine proffered no evidence whatsoever to support this claim.
            The record established that at the time that Daniel Rice testified, he had already pled

     guilty for participation in an unrelated charge - a bank robbery in which Mr. Rice was the alleged
                                           I




     lookout. When Mr. Rice appeared for sentencing before the Honorable Anthony Beltrami on

     September 15, 2010, Judge Beltrami accepted a negotiated sentence bargain in which Mr. Rice

     agreed to a 4 to 8 year sentence in return for immunity for his girlfriend for any involvement she

     may have had with his criminal matter. Judge Beltrami provided Mr. Rice with the sentence

 I   bargain on September 15, 2010. At �entencing, Mr. Rice acknowledged that he received the

 l   benefit of his negotiated bargain. It should also be noted that Rice's co-defendant, the actual

·I   bank robber, received a 3 to 6 year state sentence.

             Thereafter, Mr. Rice agreed to testify at Mr. Christine's October 2010 trial on behalf of

     the Commonwealth. Apparently, Mr: Rice was a witness to the prison assault perpetrated by

     Mr. Christine. During the trial, Mr. Rice indicated that he spoke with ADA Mulqueen and was

     hoping for consideration in return for his testimony. However, Mr. Rice also testified that he

     had not been offered and/or promisedanything in return for his testimony.

             Thereafter, Mr. Rice filed a PCRA on April 8, 2011, in which he raised three complaints

     (l) he got a 4 to 8 year sentence when he thought that his sentence bargain should have been 3 to

     6 years; (2) ADA Mulqueen promised him a sentence reduction in return for his testimony in the

     {Christine] trial, but he received no reduction; and (3) Mr. Rice sought the opportunity to have

     his sentence reconsidered. Mr. Rice's PCRA counsel was Michael Corcoran, Esq.

             Mr. Christine called Mr. Corcoran as a witness at this PCRA hearing. Mr. Corcoran

                                                      5
                                                                                              . .
I·                                                                                          Pg,· 137
                                                                                                        1




     testified that after he was appointed to represent Daniel Rice, he approached ADA Mulqueen

     with the proposal that Mr. Rice receive PCRA relief in the form of a new sentence of 3 to 6 years

     (which was the same sentence that his co-defendant received). ADA Mulqueen apparently

     agreed to Mr. Corcoran's proposal .. Counsel presented the agreement to Judge Beltrami, who

     accepted the resolution at the PCRA proceeding held on September 30, 2011.      In return for the

     reduction, Mr. Rice withdrew all PCRA claims.

            There was absolutely no testimony proffered at Mr. Christine's PCRA hearing which

     suggested that anything improper or nefarious occurred during the Christine trial. In fact) the

     various inter-related records corroborate the testimony presented duringthe Christine trial, and

     the representations made by ADA Mulqueen - that nothing had been offered to Rice in exchange

     for his testimony.

             Interestingly, at the initial PCRA hearing, Mr. Christine's PCRA counselproffered that

     ADA Mulqueen lied on the record and also suborned perjury on the record.       However, PCRA

     counsel had no evidence and represented the same. Still, PCRA counsel wanted to· call ADA

     Mulqueen as a witness at Mr. Christine's PCRA hearing.

             ADA Mulqueen was rightfully incensed at the bald accusations. She asked for a brief

     recess in order to get another DA to come into the Courtroom if she was going to be a witness.

      She returned shortly with the District Attorney, John Morganelli. When PCRA counsel sought

      to call ADA Mulqueen, Mr. Morganelli objected, indicated that he directed ADA Mulqueen not

      to testify and to take the Fifth Amendment. ADA Mulqueen also indicated that she was

                                                                        a
      invoking her right under the Fifth Amendment not to testify. As result, we did not require

      ADA-Mulqueen to testify.


                                                      6
. I.
  1.
  I                                                                                                  ' 138 '·.
                                                                                                  Pg,.

 ·I
  I            Undeterred and without any legal authority, PCRA counsel requested that we. draw an
 I
 I     inference that ADA Mulqueen actually committed crimes by falsely presenting assertions that she
 I
       had not promised specific benefits to Daniel Rice and that she suborned perjury by having Mr.

       Rice testify falsely that he had not been promised anything in return for his testimony.

               We refuse to do so. Frankly, we found the actions of PCRA counsel to be offensive,

       unsupported by any factual record, and lacking any logic or reasonableness as far as legal

       strategy.

               The Fifth Amendment right against self-incrimination, as applied to the states via the due

       process clause of the Fourteenth Amendment, precludes the trier of facts from drawing a negative

       inference from a Defendant's failure to take the stand in his own defense or for exercising his

       Constitutional privilege against self-incrimination.    Griffin v. California, 380 U.S. 609, 85

       S.CT. 1229, 14 L.Ed. 2d 106 (1965).

               In this matter, Ms. Mulqueen was not a Defendant facing criminal prosecution; however,

       we also note that the bald accusations by Defense Counsel accuse the ADA of felony perjury

       charges. It is a rather hybrid situation, but we have chosen to evaluate this claim under the body

       of law applied in civil proceedings. Pennsylvania has allowed an adverse inference to be drawn

       against a party who invokes the privilege against self-incrimination in civil proceedings, such as

       workers compensation cases. See Frompovicz v. W.C.A. B. (Palsgrove), 642 A.2d 638

       (Pa.Cmmlth. 1994). However, Frompovicz indicates that the inference is permissive, rather than

       mandatory, by the Court's use of the work "may'>, See Id. at 641. Thus, it is a discretionary

       determination by the Court. However, secondly and more importantly, when a negative

       inference is drawn in civil matters from a parties' invocation of the Fifth Amendment privilege,


                                                        7
 r.,
 ·I
                                                                                                   Pg, 139 .
.I
 I     the inference itself does not constitute substantial, competent evidence to support any finding of

 I     fact. See Hannon v. Mifflin County School District, 713 A.2d 620 (Pa. 1998); Petrone v.

       Unemployment Compensation Board of Review, 557 A.2d 1118 (Pa.Commwlth. 1989). Rather,

       the Commonwealth Court has held that the negative inference can only go the credibility of

       .evidence introduced by the party with the burden of proof. See Harring v. Unemployment

       Compensation Board of Review, 4_52 A.2d 914 (Pa. Commwlth. 1982).          In other words, in this

       matter, Mr. Christine had the burden of proof. He presented no competent or credible evidence

       in support of his bald theory that the ADA lied during the trial. He had the opportunity to call

       witnesses in support of this theory andwas unable to present any evidence of improper activity.

       As a result, Defense Counsel wished to engage in a fishing expedition in an effort to embarrass

       the ADA by accusing the ADA of lying and committing perjury without one scintilla of evidence.

               The claim related to prosecutorial misconduct for the failure to disclose evidence related

       to the alleged agreement that witness Rice would receive a sentence reduction is analyzed under

       the standard of Brady v. Maryland, 373 U.S. 83 (1963), which requires that the Court find that

       under the circumstances of the case, the failure to disclose the evidence undermined the truth

       determining process which entitles the Defendant to obtain Post-Conviction Relief in the form of

       a new trial.

               This first PCRA claim fails because Mr. Christine and PCRA Counsel had no evidence

       whatsoever to support the theory absent counsel's bald insult, accusing the ADA of committing a

       felony by lying on the record and suborning perjury of a witness called during the trial.




                                                        8
                                                                                                      I'




                                                                                                  Pg. 140

                2.   Trial Counsel failed to raise PA. Rule of Evidence 404(b) Objection

                This is a rather interesting legal argument regarding the admission of a shank. After the

        assault in which Mr. Christine was charged with slashing the victim's neck with a cutting

        instrument, the correction officers searched his cell in an attempt to locate the weapon or

        instrument used to cut the victim's neck. During the search of Mr. Christine's cell, the

        correction officers found a "shank-like" weapon in his mattress. However, the consensus was

        that the weapon found in Mr. Christin.e's mattress was not the weapon used to injure the victim.

        Ultimately, the correction officers were unable to find the weapon used by Christine to slice the

        victim's neck.

                At trial, the Commonwealth sought to introduce the shank located during the search, to

        demonstrate the Defendant's access to weapons and/or ability to fashion weapons.

                Trial counsel objected, arguing that the knife was irrelevant and ifrelevant, that the

        probative value did not outweigh the prejudicial value. We overruled the objection and

        permitted the shank to be introduced as its introduction was probative to the fact that the
    j   Defendant did have access to the type of weapon that was used in this attack.

    I           Our evidentiary ruling was affirmed by the Supreme Court as the Supreme Court found

    I   that the appellant could not show that we had abused our discretion in admitting the Defendant's
    f
·1      shank. See Commonwealth v. Christine, 125 A.3d 394 (Pa. 2015).
 !

 I             Interestingly, there was a dissent authored by then Justice Saylor which discussed the

I       availability of a 404(b) objection to trial counsel and noted that it was not raised of record. No

I       other Justice joined Judge Saylor's dissent, While Justice Saylor discussed the nature of a

I       404(b) objection, he noted that should a 404(b) objection been raised, the appellant "would have
I
                                                         9
J·                                                                                                  \
                                                                                                  Pg.· 141··



     been entitled to a more discerning evaluation of probative value versus prejudice", Id. at 404 �

     405
            It is important to note that Justice Saylor did not issue a final conclusion on the

     admissibility of the shank, noting: "As to the admissibility of the shank found in appellant's

     cell, I would forego addressing the issue, because I do not believe that the salient questions have

     been framed and presented adequately." Id.

            The claim that trial counsel was ineffective for failing to properly object to the admission

     of the shank fails because Trial counsel did object to the admission of the shank and argued

     vociferously that it was not relevant and further that the probative value did not outweigh the

     prejudicial value. Even though trial counsel did not specifically reference 404(b) as the basis for

     the objection, counsel and the court did discuss the very specific and discerning evaluation of

     probative value versus prejudicial. Thus, proper facts and analysis were raised by trial counsel

     and discussed by the Court prior to the admission of the shank. The record was reviewed by the

     Supreme Court and the majority of the Court, absent Justice Saylor, agreed that the shank was

     properly admissible. Therefore, this claim has been previously litigated and finally resolved.

     Mr. Christine wants another bite at the apple to rehash the same argument of probative versus

     prejudicial in his PCRA. The Supreme Court's opinion closed the door in this matter. Further,

     we find that even if the Supreme Court's opinion is not the last word, that trial counsel ably

     argued the appropriate evidentiary standard in support of her objections. Therefore, there can be

     no finding of ineffectiveness.




                                                      10
     l
     I
                                                                                                          .
                                                                                                      Pg •. '142 '.'
    ·Ii

                 3.     Rule 600 claim

                 Pennsylvania Rule of Criminal procedure 600 provides in pertinent part:

                 (A) Commencement of Trial; Time for Trial
                 (1) For the purpose of this rule; trial shall be deemed to commence on the date the
                 trial judge calls the case to trial, or the defendant tenders a plea of guilty or nolo
                 contendere.                     '
                 (2) Trial shall commence within the following time periods.
                 (a) Trial in a court case in which a written complaint is filed against the defendant
                 shall commence within 365 days from the date on which the complaint is filed.
                                                          ***
                 (D) Remedies
                 (1) When a defendant has not been brought to trial within the time periods set
                 forth in paragraph (A), at any time before trial, the defendant's attorney, or the
                 defendant if unrepresented; may file a written motion requesting that the charges
                 be dismissed with prejudice on the ground that this rule has been violated.

                 The Supreme Court provides a' detailed analysis of Pa.R.Cr.P. 600 in Commonwealth v.

          Bradford, 46 A.3d 693 (Pa. 2012):

                         To protect the defendant's speedy trial rights, Rule 600 ultimately provides
                 for the dismissal of charges if the Commonwealth fails to bring the defendant to
                 trial within 365 days of the filing of the complaint (the" mechanical run date"),
                 subject to certain exclusions for delays attributable to the defendant. Pa.R.Crim.P.
                 600(A)(3), (G). Conversely, to. protect society's right to effective prosecution prior
                 to dismissal of charges, "rule �00 requires the court to consider whether the
                 commonwealth exercised due diligence, and whether the circumstances
I                occasioning the delay of trial were beyond the Commonwealth's control."
                 Selenski, 994 A.2d at 1088. If the Commonwealth exercised due diligence and the
r                delay was beyond the Commo�wealth's control, ''the motion to dismiss shall be

I                denied." Pa.R.Crim.P. 600(G),: The Commonwealth, however, has the burden of
                 demonstrating by a preponderance of the evidence that it exercised due diligence.
                 See Browne, 584 A.2d at 908. As has been oft stated, "[d]ue diligence is
!                fact-specific, to be determinedcase-by-case; it does not require perfect vigilance
I                and punctilious care, but merely a showing the Commonwealth has put forth a
                 reasonable effort." Selenski, 994 A.2d at 1089. "If, at any time, it is determined
I              · that the Commonwealth did not exercise due diligence, the court shall dismiss the
I                charges and discharge the defendant." Pa.R.Crim.P. 600(G).
                 Id. at 701 - 702
I                Mr. Christine raised a Rule 600 claim in his prose filing. At the PCRA hearing, PCRA
I
I
                                                           11
                               -·                                                      Pg:. 143 ..



counsel, on the record, attempted to withdraw the claim. Mr. Christine objected to his counsel's

attempt to do so. We did not permit counsel to withdraw the claim. We then allowed Mr.

Christine to address his Rule 600 claims in his testimony and acknowledge that Mr. Christine

cogently framed an issue worthy of review.

       The docket evidences the following pertinent information:     The criminal complaint was

filed on July 14, 2009. The Defendant was detained on the complaint on July 15, 2009 with bail

set by Magisterial District Justice Elwell. The Defendant's trial did not commence until October

5, 2010. By our calculation, the Defendant was not tried until 447 days after his detention on

these charges. We then reviewed the.docket and the entire file to determine if there are any

events that toll the Rule 600 calculation.

       We note that the first preliminary hearing date was set for July 24, 2009 at 9:00 a.m.

before :MDJ Elwell. However, the preliminary hearing was not held until October 20, 2009.

       A review of the :MDJ's file indicates that the Defendant had his preliminary video

arraignment on July 15, 2009, at 2:30 p.m. where bail was set. At the time of the assault, the

Defendant was incarcerated in Northampton County Prison. Shortly after the complaint was

filed by a Northampton County Correctional Officer, Christopher Nagle, the Defendant was

transferred to SCI-Forest. The Defendant was not available for his first scheduled preliminary

hearing on July 24, 2009, therefore, itwas continued. Additionally, the MDJ' s notes indicate

that as of July 29, 2009, the Defendant had not applied for a Public Defender, nor had private

counsel entered an appearance. The MDJ sent a letter to Northampton County Court

Administration requesting that the second preliminary hearing be held at the courthouse and that

the Defendant be brought in from SCI- Forest. The new preliminary hearing was set for the


                                                12
                                                                                             '
                                                                                         Pg,.' 144' .'



September 9, 2009. That hearing was also cancelled as the Defendant was unable to be

delivered to Northampton County. A re-scheduled preliminary hearing was set for October 15,

2009, at the Northampton County Courthouse. The Defendant was brought in from SCI- Forest.

The hearing was held without defense counsel for the Defendant, as he failed to apply for a
                                       .
Public Defender and did not hire private counsel. In fact, the Defendant chose to represent

himself at the preliminary hearing. At the conclusion of the preliminary hearing, the

Defendant's case bound over for trial. :

       By our calculation, the time frame from the continuance for July 24, 2009 until the

Defendant had his preliminary hearing on October 15, 2009, is 83 days. At no point during this

period, did the Commonwealth request a continuance or was the Commonwealth unable to

proceed for the preliminary hearing. The delay was two-fold. First, that the Defendant did not

obtain counsel and, as a result, the MDJ gave the Defendant an opportunity to obtain counsel and

second, the Defendant, because of these charges, had been transferred out of the jurisdiction,

obviously for prison administrative (safety) reasons and, as a result he was not available to the

Magisterial District Court, and therefore arrangements had to be made to reschedule and

transport the Defendant back to our jurisdiction.

        We note that in Bradford, supra., the Supreme Court found that a breakdown in in the

Court process where the Magisterial District Judge failed to forward timely the relevant file as

required by Pa.R.Crim.P. 547(8), did not support a dismissal of the charges for a Rule 600

violation, as there was no due diligence violation by the Conunonwealth. Here, the prison

officials, because of the security concerns presented by inmate Christine, transported Mr.

Christine out of the jurisdiction and he was not logistically or immediately available for his


                                                 13
.1. · .. ·
 J
     :
                                                                                                   Pg .. · 145. ·
'i
 t
 j       preliminary hearing. We find that this delay tolls Rule 600 for an additional 83 days.

 j               Thereafter, on October 28, 2009, the Defendant filed a "Motion for Dismissal and Quash

         of Indictment for Judicial Misconduct and Habeas Corpus". In the body of his petition, Mr.

         Christine attacked the court's jurisdiction, complained that he had no counsel at the preliminary

         hearing, asserted that he received no notice of the preliminary hearing because he was at SCI-
                                                ,

         Forest, and he alleged that a prima facie case was not established at the preliminary hearing.

                 On November 17, 2009, Mr. Christine's Public Defender filed a Motion for a Remand for

         a Preliminary Hearing. The matter was scheduled for a hearing before Judge Smith on

         November 25, 2009. The parties appeared before the Honorable Edward G. Smith on November

         25, 2009 and entered an agreed order, in which the Defendant's Motion for Remand was

         "withdrawn by defense with anticipation of filing a Writ of Habeas Corpus. The hearing on the

         writ of habeas corpus shall take place at 9:00 a.m. on Friday, December 18, 2009." Thereafter,

         counsel perfected the oral claim for habeas corpus relief by filing a written Petition for Habeas

         Corpus on December 10, 2009. The docket indicates that the hearing on the habeas corpus

         petition was not held until January 15,12010. The transcript of the Habeas Corpus proceeding

         was filed on February 1, 2010, which indicates that Judge Smith denied the Petition for Habeas

         Corpus on the record as of January 1512010.     We find that the period of time between October

         28, 2009, until the resolution of the habeas corpus petition on January 15, 2010, is tolled under

         Rule 600 as outstanding pre-trial motions were filed and unresolved. By our calculation, 79

         days were tolled.

                Thereafter, several trial dates were scheduled in which no official court activity occurred

         until a miscellaneous hearing appearance on July 30, 2010 before the Honorable Paula A.


                                                         14
                                                                                                     ..
                                                                                         Pg,' 146         ·


Roscioli. At that time, the District Attorney and defense counsel agreed that the case would be

continued and attached for trial on October 4, 2010. The Order was entered by agreement.

Apparently, the Defendant was unavailable and detained at SCI-Albion; therefore, the District

Attorney presented a writ to transfer the Defendant to Northampton County for his trial. That

writ was signed by Senior Judge Lawrence J. Brenner on September 23, 2010. Thereafter, trial

commenced. We also note that Judge Roscioli' s Order of Court dated July 30, 2010, continued

the trial by agreement until October 5,: 2010. No record was made at the PCRA hearing

indicating that that period was not properly tolled by the court order entered by Judge Roscioli

attaching counsel and setting a date certain for trial by agreement of counsel. By our

calculation, the period from July 30, 2010 until October 5, 2010 is tolled for a total of an
                                         I



additional 68 days.

       Our final calculation is that from the filing of the charges until trial was 447 days, from

that figure we subtract the following tolled periods: (1) 83 days - Preliminary Hearing delay, (2)

79 days - Pre-trial motions, and (3)   68 days - agreed trial continuance.
                                         I
                                                                             Thus, only 217 days

expired under Rule 600. There is no.Rule 600 violation.

               4.      Castle Defense - Use of Force to Protect Property


       As we understood the factual predicate leading up to the alleged assault, the doors to the

cells at Northampton County Prison Were open and the inmates on the various tiers were

permitted to intermingle with each other. Apparently, a group had gathered outside of the

Defendant's cell and the alleged assault began either directly in front of or inside the Defendant's

opened cell.



                                                   15
                                                                                            PG,' :147 · ·



        The Defendant claims that even though he asserted a self-defense claim and received the

instruction with regard to justification/self-defense at trial, that his trial counsel was ineffective

for failing to request that the "Castle Doctrine" be included in the jury charge.

       It is important to note that the Defendant's alleged assault occurred in 2009 and his trial

was held in 2010. At the time, we were laboring under the justification defense set forth in 18

Pa.C.S. § 505 enacted in 1972. Under the 1972 version of§ 505, the self-defense jury

instruction required that the actor wasia non-aggressor, possessed reasonable fear of imminent

death and did not violate a duty to retreat. Under the 1972 version, all circumstances of the

crime were to be evaluated to determine if the actor seeking the justification defense had a

reasonable fear of death or serious bodily injury. However; Pennsylvania also recognizes the

"Castle Doctrine" which excused any duty to retreat when the actor was attacked within his

dwelling or residence.

       The Law of Justification in effect at the time that this Defendant committed his crime and

at the time he was tried, did not provide the new, expanded Castle Doctrine that became law

when 18 Pa.C.S.A. § 505 was amended on August 27, 2011, which expanded the definition of

"Castle" to include dwelling, residence, occupied vehicle or place of work.

       In our 2010 trial, we would not allow this Defendant, alleged to have committed an

aggravated assault in 2009, to expand.the Castle Doctrine to include his prison cell which he

shared with six other inmates and which he did not have the authority to secure himself. We

firmly believed that the 1972 version did not possess the legislative intent to grant inmates in a

penal institution a claim that a multi-bed prison cell was to be considered the inmate's private,

personal dwelling which would immunize the inmate should another inmate enter his open cell


                                                   16
door. Therefore, we made no attempt to fashion a new, special jury instruction for inmate

Christine which adopted the common-law Castle Doctrine to encompass his assigned prison cell.

        Trial counsel appropriately requested and received the charge for self-defense, We

cannot find counsel to be ineffective for failing to advance the request for a novel Castle

Doctrine charge related to inmates and prison cells.

        5.    Jury Chare;e.

        The entirety of the Defendant's argument with regard to the error in the jury instructions

is set forth in the following three paragraphs:

               Aggravated assault is defined under 18 Pa.C.S.A. § 2702 as follows: "(a)
        Offense defined. - A person is guilty of aggravated assault if he: ( 1) attempts to
        cause serious bodily injury to another, or causes such injury intentionally,
        knowingly or recklessly manifesting extreme indifference to the value of human
        life." However, this Honorable Court informed the jury that "If you accepted the
        Defendant's testimony that in defending himself, accidentally the victim was
        slashed, then there is no justification either because the Defendant committed the
        crime." N.T. 10/7/10, Pg. 88; Ln. 13-14.

                A review of this Honorable Court's comments during discussions in
        chambers appears to show that the Court meant to say quite the opposite. When
        this exact topic was broached in chambers, this Honorable Court stated: "If the
        jury accepts (Christine's] testimony, he committed no crime and there is no
        defense ofjustification available."! N.T. 10/7/10, Pg. 5, Ln. 9-11.

                It appears that this Honorable Court merely misspoke. However, this
        interchange of the words "the'! and "no" in the Court's instructions to the jury
        warrants a new trial. "When reviewing a· challenge to a part of the jury
        instructions, the Court must review the charge as a whole to determine if it is fair
        and complete." Commonwealth v. Hall, 549 Pa. 269 at 303 (1997). Only where
        there is an abuse of discretion 'or an inaccurate statement of law is there reversible
        error. Id.


1
   During this discussion ln chambers the Court discussed Commonwealth v. Harris, 665 A.2d 1172 (Pa, 1995) and
lts holding that the assertion of a Justlflcatlon defense was mutually exclusive to a defendant's assertion that an
Injury was a result of an accident and defendant therein was not In fear of Injury. Harris has since been
distinguished by Commonwealth v. Chllds, 2014 Wl 10788813 (Pa. Super. 2014)(Non-Precedentlal Decision) where
the defendant thereln accldentally caused 581/Death while defending hims elf.
                                                        17
                                                                                          Pg, 149


See Brief in Support Defendant's PCRA Petition page 2.

       The standard of review in a jury charge is to determine whether the trial court committed
                                       ;




a clear abuse of discretion or an error.of law which controlled the outcome of the case.

Commonwealth v. Brown, 911 A.2d $76, 582-83 (Pa.Super 2006).

              "When evaluated jury instructions, the charge must be read as a
       whole to determine whether itwas fair or prejudicial. The trial court has
       broad discretion in phrasing its instructions ... so long as the law is clearly,
       adequately, and accurately presented to the jury for its consideration."


Commonwealth v. Hawkins, 787 A.2d 292, 301 (Pa. 2001). "Error will not be predicated on

isolated excerpts. Rather it is the general effect of the charge that controls." Coril.monwealth v.

Myers, 545 A.2d 309, 314 (Pa. Super: 1988).

        First, we must note that we had a jury charge conference with counsel in which we

discussed the jury charge for the defense ofjustification, including the application of the holding

in Commonwealth v. Harris, 665 A.2d 1172 (Pa. 1995) and the language that is now at issue.

Counsel agreed to the charge that we provided. (See Trial Notes of Testimony Vol ill, pp.3 -

11.) During our initial jury charge, no objections were made and the jury was sent out to

deliberate. We believe that the charge we gave to the jury reflected the law and our pre-charge

conference. Defense Counsel, Appellate Counsel and PCRA Counsel did not raise any

complaints regarding our initial charge, including the justification charge. (See Notes of Jury

Trial Vol ill pp. 44 - 77).

        The alleged error raised by PORA counsel appears at a subsequent charging proceeding

after the jury returned a question related to the justification defense and the definition of serious




                                                  18
                                                                                                          Pg. 150


bodily injury.2 We believe that we accurately recited the law and our jury charge with regard to

justification. After our second attempt to provide instructions to the jury regarding justification,
we brought counsel again to side bar and no objections were raised with regard to our

instructions.

          The sum total of the alleged error by PCRA counsel is the following quote from his Brief,

"It appears that this Honorable Court merely misspoke. However, this interchange of the

word "the" and "no" in the Court's-instructions to the jury warrants a new trial."

          We believe that it is importantto read the entirety of that section of the record to place

this claim in perspective. It is as follows:

                  "Also, if you accept the defendant's testimony that he was a person who
          was innocent in this matter, that he was in his cell, and that the victim came to his
          cell with hot coffee and a razor, and that the victim, Mr. Misero, was the person
          who provoked the assault, and, in fact, attempted to slash the defendant with the
          razor. Eventually the defendant disarmed Mr. Misero, they disengaged, the
          defendant walked over, picking up the razor, he was now armed, and the
          defendant then was under attack again by Mr. Misero a second time, and that in
          defending himself, accidentally the victim was slashed, then there is no
          justification either because the defendant committed the crime. He has no intent to
          injure the victim so you don't have to consider justification if you believe the
          defendant's story."

N.T. 10/7/10, p.88.

          We cannot deny that the transcription of our jury charge on Page 88, Line 13-14, recites

the phrase "the Defendant committed.the crime."                However, we believe that we did not

misspeak, but in fact we said "the Defendant committed no crime". Otherwise, the entire

sentence appears to be "logical gibberish." It makes no sense that the court reporter's

transcription was accurate. We had previously, accurately made the statement to the jury that

2
    Frankly, this would not have been an issue, If we had the authority to provide the jury wlth a written copy of our
lnltlal charge.
                                                          19
                                                                                               .
                                                                                           Pg. 151


had if the Defendant accidently slashed the victim (as he reported in his testimony) then the

Defendant could not have committed the crime of aggravated assault and the defense of

justification would not need to be considered by the jury. We believe that we provided the same

instruction in our first charge as we did in our second charge referenced on Page 88 of the
                                        I

Transcript. Other than the apparent error of "the" rather than "no", the section is consistent with

the charge required as well as our discussion with the parties regarding the import of

Commonwealth v. Harris in delineating between ajustification defense and a lack of intent.

        We cannot account for the Scribner's error.

        However, even if the error did. occur, however, it would still be considered an "isolated

excerpt" of the transcript which is nof a basis to determine error. Commonwealth v. Myers,

supra. Taken as a whole, the jury instruction adequately conveyed the law to the jury.

        We next note that the alleged charging error was also not raised during the appellate

process.   Obviously, this record was reviewed with a fine tooth comb. There are two Opinions

from the Superior Court and eventually, a review and an Opinion by the Supreme Court.

Obviously, this issue, if it existed, was waived on appeal.

       Therefore, the issue becomes whether or not trial counsel, Susan Hutnik, was ineffective

for failing to raise the objection and, �f so, the extent of any prejudice, because this claim was

waived for post-sentence claims because of the failure to include it in the direct appeal.3

       Thus, our next determination is whether or not trial counsel was ineffective for not

pursuing this claim. The standard for performance of trial counsel (and appellate counsel) is a

three prong performance and prejudice test set out in Commonwealth v. Pierce, 527 A.2d 973




                                                 20
I·                                                                                                                 '
    .:                                                                                                         Pg, 152°
                                                                                                                       0


,

         (Pa. 1987), which continues to be the legal standard for evaluating such claims. Under Pierce,

         the PCRA petitioner must demonstrate: (1) the claim of ineffectiveness has arguable merit, (2)
                                                         '

         that counsel did not have a reasonable: basis for the act or omission in question, and (3) petitioner
                                                     I
         must establish prejudice which demonstrates that "but for the errors and omissions of counsel,

         there is a reasonable probability that the outcome of the proceedings would have been different."
                                                     '
         See Commonwealth v. Pierce, Supra; Commonwealth v. Douglas, 645 A.2d 226, 230 (Pa. 1994 );

         Commonwealth v. Kimball, 724 A.2d1326, 333 (Pa. 1999).
                                                     '
                 The Supreme Court in Comm�nwealth v. Daniels, 963 A.2d 409, 430 (Pa. 2009),

         addressed the legal standard for review of an allegedly defective jury charge. The Daniels Court

         held:

                 It is well-settled that when reviewing the adequacy of a jury instruction, we must
                 consider the charge in its entirety to determine if it is fair and complete.
                 Commonwealth v, Cooper, 596 Pa. 119, 941 A.2d 655, 669 (2007); Commonwealth
                 v. Murphy, 559 Pa. 71, 739 A.2d 141, 146 (1999); Commonwealth v. Stokes, 532
                 Pa. 242, 615 A.2d 704, 709 (1992); Commonwealth v. Prosdoctmo, 525 Pa. 147,
                 578 A.2d 1273 (1990). The trial court has broad discretion in phrasing the charge
                 and the instruction will not be.found in error if, taken as a whole, it adequately and
                 accurately set forth the applicable law. Prosdocimo, supra.

         Id. at 430.

                 Upon inquiry by PCRA counsel, Ms. Hutnick had no answer to PCRA counsel's inquiry

         as to why no objection was raised to our charge. (Notes of Testimony, July 11, 2016 pp. 30-

         33). If our belief is incorrect and we.did misread our justification charge on page 88 of the Trial

         transcript, the trial counsel should have raised an objection.

                 Still, we note that under Commonwealth v. Daniels, given the totality of our entire


         3
           Also, we note that the PCRA transcript incorrectly references PCRA counsel asking Mr. Lawser to review the
         defective Jury Instruction on "page 48." This was clearly another transcription error, as PCRA counsel actually
         provided Mr. Lawser with page 88 for his review.
                                                                21
,.

f                                                                                            Pg. 153


     charge, any reasonable person would understand that the Defendant had available to him

     justification - self-defense - in this case. It had been reviewed and discussed by the Defendant

     in his testimony, by Defense Counsel and the ADA in their. closing arguments, and bythe Court

     in its initial charge and then we addressed it again to the jury's satisfaction when we charged the
                                             I



     jury a second time after they came back into the courtroom. Thus, the jury had the charge of

     aggravated assault properly charged o� two occasions. There is no reasonably possibility that

     this jury found that this Defendant ac�identally sliced the victim while he was defending himself

     and then also found that the elements of aggravated assault had been established, because based

     on our charge there could be no conviction for the intentional crime of aggravated assault for an

     accidental injury. We further note that our charge for aggravated assault was, at all times,

     consistent with the suggested standard charge. Our charge made it clear that ifjustification

     existed (the Defendant acted in self-defense), there could be no conviction for aggravated assault.

     To accept the Defendant's argument that based on the one line on page 88, that the jury could

     have found that the Defendant acted in self-defense and accidentally sliced the victim, but that

     the court was directing that the jury find that he committed the crime anyway, is not credible

     given the entire charging record. We, cannot find actual prejudice, because the Defendant cannot

     establish a reasonable probability that the outcome of the proceedings would have been different,

     absent the one word error in the trial transcript.

            In summary, we believe that the entirety of the charging record established that the jury

     was provided with an accurate summary of the applicable law, that there is no prejudice in the

     record which warrants relief, and most importantly, based upon the charge of the court, a

     reasonable determination of guilt was made.


                                                          22
                                                                  Pg, '·154 ' ·



The Defendant is not entitled to PCRA relief.



                                         BY THE COURT:



                                                                       Ot;z   ,.._ ...
                                         STEPHEN G. BARATTA, J.




                                        23